DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "gradually" in claim 3 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this office action, “battery cells have gradually greater protruding lengths” will be interpreted as “battery cells have greater protruding lengths”.  Further, claims 4 and 5 are rejected since they depend from claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim (US 2014/0120406).
Regarding claim 1, Kim discloses in Figs 1-5, a battery module (ref 300), comprising: a plurality of battery cells (refs 100) stacked on one another in a first direction (Figs 1-2 and 4-5); and a bus bar assembly (ref 120) electrically connected to electrode leads (refs 111, 112, 113) of the plurality of battery cells (refs 100), wherein the electrode leads (refs 111, 112, 113) of the plurality of battery cells (refs 100) have at least one bend (Figs 1-5) to secure a protruding length (Figs 1-5) and are unbent due to swelling ([0030], thinness of leads allow flexibility) of the plurality of battery cells (refs 100).

Regarding claim 2, Kim discloses all of the claim limitations as set forth above and also discloses electrode leads of battery cells disposed at outermost sides (ref 102c) among the plurality of battery cells (refs 100) are bent more with a greater protruding length (depicted in Fig 5) than electrode leads (refs 102b, 102a, 101c, 101b) of other battery cells (depicted in Fig 5).

Regarding claim 3, Kim discloses all of the claim limitations as set forth above and also discloses the electrode leads (refs 112b, 112c) of the plurality of battery cells (refs 100) have greater protruding lengths (depicted in Fig 5) from a center portion (Fig 5) of 

Regarding claim 4, Kim discloses all of the claim limitations as set forth above and also discloses the electrode leads of the plurality of battery cells (refs 100) are bent more times (refs 111a, 111c, 112a-c all bent more than ref 111b) from the center portion of the plurality of battery cells (refs 100) in the stacking direction toward the outermost sides (depicted in Fig 5).

Regarding claim 5, Kim discloses all of the claim limitations as set forth above and also discloses the electrode leads of the plurality of battery cells (refs 100) are disposed to be symmetric based on the center portion (depicted in Figs 1, 2, 4) of the plurality of battery cells (refs 100) in the stacking direction (depicted in Figs 1, 2, 4).

Regarding claim 7, Kim discloses in Figs 1-5, a battery pack ([0040]), comprising: at least one battery module (ref 300) as set forth above; and a pack case ([0040], inherent) configured to package the at least one battery module (ref 300).

Regarding claim 8, Kim discloses in Figs 1-5, a vehicle ([0040]) comprising at least one battery pack ([0040]) defined in claim 7.

Regarding claim 9, Kim discloses all of the claim limitations as set forth above and also discloses each of the electrode leads (refs 111, 112, 113) has a connection point 

Regarding claim 10, Kim discloses all of the claim limitations as set forth above and also discloses each of the electrode leads (refs 111, 112, 113) has a connection point (refs 200a, 210a, 220a) to the bus bar assembly (ref 120) and a bending point (depicted in Figs 1-5) to angle the electrode lead toward the connection point (refs 200a, 210a, 220a), wherein the at least one bend is between (multiple bends depicted in Figs 1-5) the bending point and the connection point (refs 200a, 210a, 220a).

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim (US 2014/0120406).
Regarding claim 1, Song discloses in Figs 1-2, a battery module ([0019]), comprising: a plurality of battery cells (refs 2, 4, 6, 8) stacked on one another in a first direction (Figs 1-2); and a bus bar assembly ([0043]) electrically connected to electrode leads (refs 32-39) of the plurality of battery cells (refs 2, 4, 6, 8), wherein the electrode leads (refs 32-39) of the plurality of battery cells (refs 2, 4, 6, 8) have at least one bend 

Regarding claim 7, Song discloses in Figs 1-2, a battery pack ([0019]), comprising: at least one battery module ([0019]) as set forth above; and a pack case ([0002], Fig 1) configured to package the at least one battery module ([0019]).

Regarding claim 8, Song discloses in Figs 1-2, a vehicle ([0002]) comprising at least one battery pack ([0019]) defined in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0120406) in view of Hermann et al. (US 2016/0218401).
Regarding claim 1, Kim discloses in Figs 1-5, a battery module (ref 300), comprising: a plurality of battery cells (refs 100) stacked on one another in a first direction (Figs 1-2 and 4-5); and a bus bar assembly (ref 120) electrically connected to electrode leads (refs 111, 112, 113) of the plurality of battery cells (refs 100), wherein the electrode leads (refs 111, 112, 113) of the plurality of battery cells (refs 100) have at least one bend (Figs 1-5) to secure a protruding length (Figs 1-5).
Kim does not explicitly disclose the leads are unbent due to spelling of the plurality of battery cells.
Hermann et al. discloses in Figs 1-13, a battery pack ([0002]) including pluralities of cells with terminal tabs (refs 104, 106) connected via bus bars (refs 112).  The terminal tabs are flexible to accommodate cell swelling during operation ([0030], [0111]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the terminals of Kim of the flexible material disclosed by Hermann et al. to accommodate cell swelling during operation and continue functioning.

Regarding claim 2, modified Kim discloses all of the claim limitations as set forth above and also discloses electrode leads of battery cells disposed at outermost sides (ref 102c) among the plurality of battery cells (refs 100) are bent more with a greater protruding length (depicted in Fig 5) than electrode leads (refs 102b, 102a, 101c, 101b) of other battery cells (depicted in Fig 5).

Regarding claim 3, modified Kim discloses all of the claim limitations as set forth above and also discloses the electrode leads (refs 112b, 112c) of the plurality of battery cells (refs 100) have greater protruding lengths (depicted in Fig 5) from a center portion (Fig 5) of the plurality of battery cells (refs 100) in the stacking direction toward the outermost sides (depicted in Fig 5).

Regarding claim 4, modified Kim discloses all of the claim limitations as set forth above and also discloses the electrode leads of the plurality of battery cells (refs 100) are bent more times (refs 111a, 111c, 112a-c all bent more than ref 111b) from the center portion of the plurality of battery cells (refs 100) in the stacking direction toward the outermost sides (depicted in Fig 5).

Regarding claim 5, modified Kim discloses all of the claim limitations as set forth above and also discloses the electrode leads of the plurality of battery cells (refs 100) are disposed to be symmetric based on the center portion (depicted in Figs 1, 2, 4) of the plurality of battery cells (refs 100) in the stacking direction (depicted in Figs 1, 2, 4).

Regarding claim 7, Kim discloses in Figs 1-5, a battery pack ([0040]), comprising: at least one battery module (ref 300) as set forth above; and a pack case ([0040], inherent) configured to package the at least one battery module (ref 300).

Regarding claim 8, Kim discloses in Figs 1-5, a vehicle ([0040]) comprising at least one battery pack ([0040]) defined in claim 7.

Regarding claim 9, modified Kim discloses all of the claim limitations as set forth above and also discloses each of the electrode leads (refs 111, 112, 113) has a connection point (refs 200a, 210a, 220a) to the bus bar assembly (ref 120) and a bending point (depicted in Figs 1-5) to angle the electrode lead toward the connection point (refs 200a, 210a, 220a), wherein the protruding length between the bending point and connection point is greater than an effective length (bends result in protruding length being greater than effective length, Figs 1-5) between the bending point (depicted in Figs 1-5) and connection point (refs 200a, 210a, 220a).

.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0120406) as applied to claim 1 above, and further in view of Roh et al. (US 2015/0064540).
Regarding claim 6, Kim discloses all of the claim limitations as set forth above but does not disclose the bus bar assembly includes: a bus bar frame configured to cover at least one side of the plurality of battery cells; and a connection bus bar provided to the bus bar frame and connected to the electrode leads of the plurality of battery cells.
Roh et al. discloses in Figs 1-10, a battery module (Abstract) including stacked cells (refs 100) with terminals (refs 11, 12) connected via multiple bus bars (refs 510, 520, Fig 9), the bus bars connected to the terminals (refs 11, 12) through a case (ref 200) with openings to connect terminals (refs 11, 12) with the bus bars (refs 510, 520).  This configuration enhances the structural integrity of the electrical connection between the bus bars and terminals ([0079], [0082]).
Kim and Roh et al. are analogous since both deal in the same field of endeavor, namely, batteries.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0120406) in view of Hermann et al. (US 2016/0218401) as applied to claim 1 above, and further in view of Roh et al. (US 2015/0064540).
Regarding claim 6, Kim discloses all of the claim limitations as set forth above but does not disclose the bus bar assembly includes: a bus bar frame configured to cover at least one side of the plurality of battery cells; and a connection bus bar provided to the bus bar frame and connected to the electrode leads of the plurality of battery cells.
Roh et al. discloses in Figs 1-10, a battery module (Abstract) including stacked cells (refs 100) with terminals (refs 11, 12) connected via multiple bus bars (refs 510, 520, Fig 9), the bus bars connected to the terminals (refs 11, 12) through a case (ref 200) with openings to connect terminals (refs 11, 12) with the bus bars (refs 510, 520).  This configuration enhances the structural integrity of the electrical connection between the bus bars and terminals ([0079], [0082]).
Kim and Roh et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the top case structure disclosed by Roh et al. into the structure of Kim to 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725